NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHN B. CORR AND JOHN W. _GRIGSBY,
Plaintiffs-Appellants, »
V.
METROPOLITAN WASHINGTON AIRPORTS
AUTHORITY, -
Defen,dan,t-AppeZlee.
2011-1501 ~
Appeal from the United States District Court for the
Easte1'n District of Virginia in case no. 11-CV-O389, Judge
Anthony J. Trenga.
ON MOTION
ORDER
John B. Corr and John W. Grigsby move without op-
position for a 45-day extension of time, until March 5,
2012, to file its initial brief, and for a 7-day extension of
time, until April 23, 2012, for Metropolitan Washington
Airports Authority to file its response brief

CORR V. METRO WA.SHINGTON AIRPORTS 2
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
FOR THE COURT
DEC 28 mm /s/ Jan Horba1y
ccc
s21
Date J an Horbaly
Clerk
Robert J. Cynkar, Esq.
St t A. R h 1, E .
uaw ap 39 sq v.s. c0u§i:iJlFEc»nPaALs ron
ms F .nErzAL canons
[1EC 2 8 2311
1AN`HoRsALv
clean